Case 3:17-cv-05769-RJB Document 223-18 Filed 01/02/20 Page 1 of 9




 WHITEHEAD DECLARATION
                                             EXHIBIT R
Case 3:17-cv-05769-RJB
  Case 3:17-cv-05806-RJBDocument 223-18
                          Document       Filed
                                   91 Filed    01/02/20Page
                                             08/03/18    Page 2 of
                                                            1 of 8 9
Case 3:17-cv-05769-RJB
  Case 3:17-cv-05806-RJBDocument 223-18
                          Document       Filed
                                   91 Filed    01/02/20Page
                                             08/03/18    Page 3 of
                                                            2 of 8 9
Case 3:17-cv-05769-RJB
  Case 3:17-cv-05806-RJBDocument 223-18
                          Document       Filed
                                   91 Filed    01/02/20Page
                                             08/03/18    Page 4 of
                                                            3 of 8 9
Case 3:17-cv-05769-RJB
  Case 3:17-cv-05806-RJBDocument 223-18
                          Document       Filed
                                   91 Filed    01/02/20Page
                                             08/03/18    Page 5 of
                                                            4 of 8 9
Case 3:17-cv-05769-RJB
  Case 3:17-cv-05806-RJBDocument 223-18
                          Document       Filed
                                   91 Filed    01/02/20Page
                                             08/03/18    Page 6 of
                                                            5 of 8 9
Case 3:17-cv-05769-RJB
  Case 3:17-cv-05806-RJBDocument 223-18
                          Document       Filed
                                   91 Filed    01/02/20Page
                                             08/03/18    Page 7 of
                                                            6 of 8 9
Case 3:17-cv-05769-RJB
  Case 3:17-cv-05806-RJBDocument 223-18
                          Document       Filed
                                   91 Filed    01/02/20Page
                                             08/03/18    Page 8 of
                                                            7 of 8 9
Case 3:17-cv-05769-RJB
  Case 3:17-cv-05806-RJBDocument 223-18
                          Document       Filed
                                   91 Filed    01/02/20Page
                                             08/03/18    Page 9 of
                                                            8 of 8 9
